Citation Nr: 0104617	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to January 
1946.

This case arises from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied the 
issue of entitlement to service connection for degenerative 
joint disease of the right hip and also determined that new 
and material evidence had not been received sufficient to 
reopen a previously denied claim for service connection for 
degenerative joint disease of the cervical and lumbar spine.  


REMAND

A review of the claims folder indicates that, in October 
1998, the veteran submitted a request for a personal hearing 
at the RO before a member of the Board of Veterans' Appeals 
(Board) via video teleconferencing.  A review of the claims 
folder indicates, however, that such a hearing has not been 
scheduled.  

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(2000).  In this regard, the Board notes that, on remand, the 
veteran's representative must be given an opportunity to 
review the veteran's claims folder in order to prepare for 
the requested hearing.  See 38 C.F.R. § 20.600 (2000) (an 
appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person).  

Accordingly, this appeal is REMANDED for the following 
action:

The RO should give the veteran's 
representative an opportunity to review 
the veteran's claims folder to prepare 
for the requested hearing.  The RO should 
take action to schedule the veteran for 
the personal hearing he has requested.  
Thereafter, the veteran's claims folder 
should be returned to the Board so that 
the file will be available to the Board 
Member by the date of the hearing.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




